USDC IN/ND case 3:21-cv-00056-DRL-MGG document 4 filed 02/09/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CARY L. GUYER, JR.,

                      Plaintiff,

        v.                                         CAUSE NO. 3:21-CV-56 DRL-MGG

 WEXFORD OF INDIANA, LLC et al.,

                      Defendants.

                                   OPINION AND ORDER

       Cary L. Guyer, Jr., a prisoner without a lawyer, filed a vague complaint alleging

he is being denied constitutionally adequate medical treatment. ECF 3. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Under

28 U.S.C. § 1915A, the court still must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against an immune defendant. “In order to state

a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him

of a federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       Mr. Guyer alleges that, since summer 2019, Dr. Jackson and Nurse Livers have

been deliberately indifferent to his frequent need to urinate and his abdominal pain

related to his bladder and kidneys. ECF 3 at 4. However, he had a CT of his abdomen and
USDC IN/ND case 3:21-cv-00056-DRL-MGG document 4 filed 02/09/21 page 2 of 4


pelvis on September 19, 2020. ECF 3-1 at 3. He was given bladder training exercises

sometime before August 12, 2020. Id. at 2. He has been told to take over-the-counter pain

medication. ECF 3 at 4. He clearly then has received some medical treatment. He alleges

Dr. Jackson once told him “there is nothing he is going to do to help.” Id. at 5. However,

the context of that statement is unclear.

       For medical professionals to be held liable for deliberate indifference to an

inmate’s medical needs, they must make a decision that represents “such a substantial

departure from accepted professional judgment, practice, or standards, as to demonstrate

that the person responsible actually did not base the decision on such a judgment.”

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). Here, it is unclear when he saw Dr.

Jackson and Nurse Livers. It is unclear what he told them and what they did in response.

It is unclear who else he has seen and what medical treatment they have provided.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at

555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint

has alleged—but it has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S.


                                              2
USDC IN/ND case 3:21-cv-00056-DRL-MGG document 4 filed 02/09/21 page 3 of 4


at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to her that might be redressed by the law.” Swanson v.

Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       [M]edical professionals are not required to provide proper medical
       treatment to prisoners, but rather they must provide medical treatment that
       reflects professional judgment, practice, or standards. There is not one
       proper way to practice medicine in a prison, but rather a range of acceptable
       courses based on prevailing standards in the field. The Constitution is not
       a medical code that mandates specific medical treatment.

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks, citations, parenthesis,

and brackets omitted; emphasis added). “[A] disagreement with medical professionals .

. . does not state a cognizable Eighth Amendment claim.” Ciarpaglini v. Saini, 352 F.3d 328,

331 (7th Cir. 2003). It is clear Mr. Guyer disagrees with the health care he has received,

but this complaint does not plausibly allege these defendants denied him constitutionally

adequate medical care by acting outside the scope of professional judgment, practice, or

standards either today or in the past.

       This vague complaint does not state a claim. It raises more questions than it pleads

answers. “The usual standard in civil cases is to allow defective pleadings to be corrected,

especially in early stages, at least where amendment would not be futile.” Abu-Shawish v.

United States, 898 F.3d 726, 738 (7th Cir. 2018). To file an amended complaint, Mr. Guyer

needs to write this cause number on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint

form which is available from his law library. The instructions on the form will provide

Mr. Guyer with additional information about how to state a claim. That form will also



                                              3
USDC IN/ND case 3:21-cv-00056-DRL-MGG document 4 filed 02/09/21 page 4 of 4


explain to him that he had to either pay the filing fee or seek leave to proceed in forma

pauperis with a copy of his inmate trust fund ledger for the past six months.

      For these reasons, the court:

      (1) GRANTS Cary Guyer until March 15, 2021, to resolve his filing fee status and

file an amended complaint on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form;

and

      (2) CAUTIONS Cary Guyer if he does not respond by the deadline, this case will

be dismissed pursuant to 28 U.S.C. § 1915A without further notice.

      SO ORDERED.

      February 8, 2021                           s/ Damon R. Leichty
                                                Judge, United States District Court




                                            4
